 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT TACOMA

 6        ROLANDO S. COLEMAN,
                                                              Case No. 2:17-cv-00072-RBL-TLF
 7                                  Plaintiff,
                 v.                                           AMENDED ORDER ADOPTING
 8                                                            REPORT AND
          SCOTT M. LIGHT, ET AL,                              RECOMMENDATION
 9
                                    Defendants.
10

11

12           THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

13   Recommendation [Dkt. # 34], recommending that the Court grant Defendants’ Motion for

14   Summary Judgment [Dkt. # 24].

15        (1) The Magistrate Judge’s Report and Recommendation is ADOPTED;

16        (2) Defendants’ Motion for Summary Judgment is GRANTED;

17        (3) Plaintiff’s complaint is DISMISSED;

18        (4) If Plaintiff appeals, his in forma pauperis status will NOT continue; and

19   //

20   //

21   //

22   //

23   //

24

25
     AMENDED ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1     (5) the Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge Fricke

 2        and to any other party that has appeared in this action.

 3        IT IS SO ORDERED.

 4        DATED this 20th day of February, 2019.

 5

 6                                                       A
                                                         Ronald B. Leighton
 7                                                       United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AMENDED ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
